DETAILED ACTION

Response to Amendments and Arguments
Regarding the obviousness type double patenting rejection, applicant amended independent claim 1 by adding new limitations. Applicant stated (Remarks, page 7) that the amended claim 1 overcome the double patenting rejection. The examiner compared the amended claim 1 with related claims in all parent patents. The examiner agreed that the claimed invention defined by claim 1 is not obvious variant of the parent claims. The obvious type double patenting rejections have been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claim 1 by adding new limitations. Applicant also added new claims 2-20. Independent claim 18 is directed to a system and includes features similar to that of the method claim 1. 

Applicant stated (Remarks, page 7) that the cited references fail to teach the newly added limitations of the amended claim 1. After performing an update search, the examiner agreed that when considering all limitations recited in claim 1 or claim 18 as a whole, the claimed invention would be sufficient to distinguish with prior art of the record. The rejection under §103 has been withdrawn. Dependent claims 2-17 and 19-20 further limit claim 1 or claim 18, respectively. These dependent claims are also allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659